Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the ground that the question proposed presented an issue which under the circumstances ought to be submitted to the jury. Whitmyer, Hill and Hasbrouek, JJ., concur; Van Kirk, P. J., and Davis, J., dissent on the ground that the order was in the discretion of the court, and no sufficient ground is shown for reversal; that no question of fact at issue has been decided; and all questions should be left for trial before the court.